Citation Nr: 1430461	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include gangrene and athlete's foot.

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for residuals of a right eye injury.

6.  Entitlement to service connection for a right hand/elbow/arm disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for residuals of a burn injury of the right hip.

9.  Entitlement to service connection for a heart disability to include hypertension.



10.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012, the Veteran testified before the undersigned via video conference from the RO.

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for a psychiatric disability, to include PTSD.  In addition, the claim for a foot disability also includes for bilateral athlete's foot, per the Veteran's hearing testimony.

As noted in the Board's prior remand, in a January 1980 rating decision, service connection for lumbar lordosis was denied essentially as a developmental defect.  However, the current claim for a back disability was claimed as a residual of an inservice injury, so the matter was adjudicated on the merits by the Agency of Original Jurisdiction (AOJ) and will likewise be reviewed by the Board on this basis. 

In February 2013, the Board remanded this case for additional development.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder of the feet, but he has a 1.5 by 0.1 centimeter scar on the right great toe which is attributable to service.  

2.  The Veteran does not have a sinus disability which is attributable to service.  

3.  The Veteran does not have a low back disability which is attributable to service and arthritis was not manifest in the initial post-service year.  

4.  The Veteran has a headache disorder which is attributable to service.  

5.  The Veteran has right eyebrow scarring which is attributable to service.  

6.  The Veteran does not have a right hand/elbow/arm disability.

7.  The Veteran does not have a left shoulder disability which is attributable to service.  

8.  The Veteran does not have a disability of the right hip.

9.  The Veteran's hypertension is not attributable to service and it was not manifest in the initial post-service year.  

10.  The Veteran does not have PTSD.  

11.  The Veteran does not have a psychiatric disability which is attributable to service.  


CONCLUSIONS OF LAW

1.  A skin disorder of the feet was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  A 1.5 by 0.1 centimeter scar on the right great toe was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

3.  A sinus disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

4.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

5.  A headache disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

6.  Scarring of the right eyebrow was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

7.  A right hand/elbow/arm disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

8.  A left shoulder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

9.  A disability of the right hip was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

10.  A heart disability to include hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

11.  A psychiatric disability, to include PTSD, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f). 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in May 2008 and October 2008 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The case was remanded to attempt to obtain hospital records of the Veteran from around March 1969 or from when the Veteran was stationed in Subic Bay from September 1969 through June 1970.  However, per a Formal Finding of Unavailability dated August 2013, there are no records.  In addition, the Houston VA Medical Center did not have any additional records beyond those now in the record.  The Board requested that the Veteran provide a medical release to obtain records from a 1987 low back injury, but the Veteran indicated that he had already submitted all pertinent medical records.  See April 2013 VA Form 21-4138.  In addition, the Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, arthritis, hypertension, valvular heart disease, and psychosis will each be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection for arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Feet Disability

At his Board hearing, the Veteran testified that he had gangrene of his feet while serving in the Philippines during service. He stated that he was hospitalized and underwent foot surgery in approximately March 1969.  The STRs reflect that he was treated for a rash of the feet as well as a "lesion" on the upper part of his right foot described as an abscess.  Currently, he reported that he still had foot pain, odor, and skin abnormalities.  He stated that the skin disorder looked like athlete's foot.  Although the Veteran related that he was in Vietnam for part of the time when he suffered from gangrene or a similar foot disorder, the record reflects that he had no Vietnam service.

The Veteran is capable of observing a skin disorder on his feet.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, nothing in the record demonstrated that the Veteran has received any special training or acquired any medical expertise in evaluating and determining exact pathology or causal connections for the claimed condition.  Therefore, a medical expert opinion is more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran was examined by VA in June 2013.  The examiner noted the Veteran reported a history of having prior foot fungus.  However, on examination, the Veteran did not have gangrene, athlete's foot, or any other foot skin disorder.  The Board notes that the nature of some skin diseases involves active and inactive phases.  Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).  However, the record is replete with VA outpatient records dated during the appeal period which fail to show any skin disorder of the feet.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Thus, the most probative evidence establishes there is no present skin disability.  Likewise, the recent clinical records also reflect no disability during the appeal period.  Absent a current diagnosis, service connection for a skin disorder of the feet is not warranted.

However, the VA examiner determined that it was at least as likely as not that the Veteran's current scar of the right foot is due to an incident during service.  Currently, the Veteran had a barely visible 1.5 by 0.1 centimeter scar on the bottom of his right toe.  This scar was in the area of the prior abscess.  Accordingly, service connection is warranted for a visible 1.5 by 0.1 centimeter scar on the bottom of the right toe.

Sinus Disability

The Veteran asserted that he began having sinus problems when he was exposed to exploding bombs while on guard duty during service.  He indicated that the fumes from the bombs would enter the sinuses, making it difficult to breathe.  He said that he was treated post-service at Dell Naval Hospital which he later clarified as the Houston VA Medical Center in approximately 1972; however, this facility did not have these records.  

The Board may consider silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the STRs appear complete in relevant part.  The purported hospital records are not in existence.  As there are records of other medical complaints, the Board the purported sinus symptoms ordinarily would have been recorded had they occurred.  In addition, the separation examination reflected that the Veteran's sinuses were normal when the Veteran was discharged from service.  There was no mention of prior sinus problems.

Current VA outpatient records show that the Veteran has a diagnosis of allergic rhinitis.  In addition, when examined by VA in June 2013, the diagnosis was allergic rhinitis.  There was no x-ray evidence of sinusitis.  However, the examiner opined that the current diagnosis was not related to service including any inservice disease.  Moreover, the examiner stated that the assertion that bomb fumes caused allergic rhinitis, diagnosed 41 years after was not plausible.  The Board finds that this rationale is consistent with the documentary record, as noted.  

While the Veteran is competent to report nasal issues, his opinion that fumes he breathed in during service resulted in the current diagnosis is not as probative as the VA examiner's opinion and not credible given the normal history, as noted.  The preponderance is against the Veteran's claim, and it must be denied.

Low Back Disability

The Veteran maintained that he was mistreated during service. He stated that his superior officers would hit the Veteran and other servicemembers in the back with their rifles.  He stated that he was treated after service in the 1980's at Park Place Hospital, also called Port Arthur Hospital, but these records are not in existence.  VA outpatient records show that the Veteran apparently has arthritis and disc disease.  In addition, he suffered a work-related low back injury for which he underwent a spinal fusion in 1986 or 1987.  Although VA requested that the Veteran submit these records, he failed to do so.  

The STRs reflect lordosis of the spine.  There is no record of any injury to the spine.  His spine examination on separation showed normal findings.  The Veteran was examined by VA in June 2013.  The examiner opined that the claimed back condition was less likely than not incurred in or caused by an inservice injury, event, or illness.  The examiner noted that there was no evidence in the STRs of a back complaint.  The Veteran admitted no specific back complaints during service to the examiner.  Further, there was documentation of an on the job back injury in 1986 which resulted in surgery to the spine.  

The STRs, as noted, appear complete.  If the Veteran had a back injury, the Board finds that the injury and complaints related thereto ordinarily would have been reported.  The spine was normal when the Veteran left service.  The record does not reflect arthritis in the initial post-service year.  The Veteran admitted to a post-service back injury, but failed to provide these medical records.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA examiner opined that current back disability was not related to service, and cited to the aforementioned findings.  The Board finds this opinion to be more probative than the Veteran's assertions, particularly since he did not furnish requested medical evidence.  The preponderance is against the Veteran's claim, and it must be denied.

Residuals of a Head Injury to Include Eye Disability

The Veteran contended that he was struck in and around his head/eye areas with a rifle.  These injuries resulted in headaches which he testified had been present since service.  The STRs do not document this event.  

The Veteran was examined by VA in May 2013.  He recounted the incident when he was hit in the head/eye areas.  He indicated that he had headaches afterwards which have continued since then.  He also complained of reduced vision.  Physical examination as well as an eye evaluation was performed.  The examiner noted that the Veteran had a scar involving his right eyebrow which indicated a blow or some kind of trauma involving that portion of the head/face.  The examiner opined that it was as likely as not that the incident described by the Veteran caused this scarring.  However, the examiner opined that while the Veteran had cataracts, it was not as likely as not that this type of incident caused the cataracts and that they were etiologically related to the aging process.  The examiner also opined that the Veteran's headaches were as likely as not related to his history of being struck in the head.  

The Board notes that the examiner appeared to qualify his opinion, noting that there was no military documentation of the purported event.  However, the examiner nevertheless indicated that the right eyebrow scarring and the headache disorder were as likely as not related to the reported head/eye injury.  Therefore, in affording the Veteran all reasonable doubt, service connection is warranted for right eyebrow scarring and a headache disorder based on the positive opinion.  However, since the cataracts were determined to be due to aging, service connection is not warranted to cataracts.  The examiner, an eye examiner, is more qualified to render that opinion than the Veteran who has not been shown to have any specialized training in that area.   See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

Right Hand/Elbow/Arm Disability

The Veteran stated that he was required to hold his rifle in the prone position for extended periods of time during service which resulted in hand/elbow/arm injury for which he self-medicated.  There is no record of complaints, treatment, findings, or diagnosis of a right hand, elbow, or arm condition during service.  Post-service, recent VA records documented right hand pain.

The Veteran was afforded a VA examination in June 2013, which revealed normal right upper extremity joints.  The Veteran indicated that if he hit his ulnar nerve, he experienced tingling of the forearm; however, the examiner reported that this sensation was normal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  

Although the Veteran asserted that he has a disability of the right upper extremity, the examinations findings are normal and are more objectively probative than the Veteran's contention that he has a disability as underlying pathology was not found.  The preponderance is against the Veteran's claim, and it must be denied.


Left Shoulder Disability

The Veteran contended that he had a left shoulder disability, including a rotator cuff injury, due to having his rifle during service shoved into his shoulder.  The STRs; however, are negative for any left shoulder complaints, findings, treatment, or diagnosis.  Further, the separation examination also revealed normal findings indicative of a normal shoulder.  As noted, the STRs are complete and complaints would ordinarily have been expected to have been made.  Thus, the STRs are devoid of positive findings, despite the Veteran's assertions that his left shoulder was injured.  

Current VA records documented left shoulder complaints including a left slap tear.  In order to resolve whether the Veteran's current left shoulder complaints are etiologically related to service, he was afforded a VA examination in June 2013.  The VA examination reflected a diagnosis of left rotator tear.  The examiner opined that it was less likely than not that the current disability was incurred in or caused by inservice injury, event or illness.  The VA examiner made reference to the negative inservice findings.  

The Board notes that while the Veteran is competent to report that his left shoulder was painful, the diagnosis of a rotator cuff tear is outside of the realm of what is observable to a lay person.  Conversely, the VA examiner is an expert in diagnosing medical conditions.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez.  The examiner in this case was aware of the history, made note of the history in the report, examined the Veteran, and provided rationale for the conclusion that is supported in the documentary record.  The Veteran's assertions are contradicted in the record since not only was there an absence of positive medical findings during service, the separation examination yielded normal findings on examinations.  This tends to establish that the Veteran is not credible in his report of the left shoulder injury.

Accordingly, as the Veteran is not credible in his report of the history and since the more probative evidence establishes that current left shoulder disability is not etiologically related to service, service connection for a left shoulder disability is not warranted.  The preponderance is against the Veteran's claim, and it must be denied.

Burn Injury of the Right Hip

The Veteran testified that he suffered a right hip burn when one of the bombs blew up and hot metal hit his right hip resulting in a surface burn, and a current scar.  There is no documentation of this event in the STRs.  In June 2013, the Veteran was afforded both a skin and a right hip examination.  There was no scarring and no joint disability present.  Service connection may not be granted unless a current disability exists.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Since there is no current disability of the right hip, service connection is not warranted.  The preponderance is against the Veteran's claim, and it must be denied.

Heart Disability to Include Hypertension

The Veteran indicated that he was diagnosed as having high blood pressure due to the stress that he experienced during service and due to exposure to Agent Orange.  Current VA records confirm a diagnosis of hypertension; however, they do not provide a nexus to service.  In addition, the STRs are negative for any diagnosis of hypertension or a heart disability.  On his separation examination, the Veteran's blood pressure reading was 132/82.  There are no manifestations or diagnoses of hypertension during the initial post-service year.  There is also no diagnosis of a heart disability during service or in the post-service medical records.  

In June 2013, the Veteran was afforded a VA examination.  The only diagnosed cardiovascular disability was hypertension.  The examiner noted that the Veteran was prescribed medication for hypertension in 2003, over 30 years after his release from service.  The examiner opined that there was no documentation that the Veteran was treated for hypertension prior to 2003.  

Lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 438.  The Board finds that the Veteran's disability in question is not within his competence as a lay person.  First, the Veteran does not have a cardiovascular disability other than hypertension.  Thus, although he contends that Agent Orange caused a heart disability, he does not have the claimed condition.  This indicates that he is not competent to make this type of diagnosis as he asserts there is a disability which he does not have.  With regard to hypertension, which is not a disorder subject to Agent Orange/herbicide presumptions even if the Veteran had exposure (which he did not as he was not in Vietnam or other areas subject to such exposure), the diagnosis involves a complex medical question outside the competence of a layperson.  The Veteran has not been shown to have the diagnostic capabilities.

The Veteran did not have inservice elevated blood pressure readings, was not diagnosed with hypertension during service, had normal blood pressure on his discharge examination, and did not present with manifestations of hypertension in the initial post-service year.  Rather, over three decades after service, he was diagnosed as having hypertension and was placed on medication.  Since the Veteran's current diagnosis of hypertension has not otherwise been linked to service by competent evidence, service connection is not warranted.  The preponderance is against the Veteran's claim, and it must be denied.

Psychiatric Disability to Include PTSD

The Veteran asserted that he had PTSD from being physically abused during service.  He related that the treatment for PTSD was too expensive, so he was not being counseled.  The STRs are negative for any psychiatric abnormality and the psychiatric evaluation at discharge was normal.  Current VA records note that the Veteran has anxiety and a depression screen was also positive.  He has also been seen for a panic attack.  

In August 2013, the Veteran was afforded a VA psychiatric examination.  He endorsed two inservice stressors.  First, he described being abused while in boot camp.  He said he did not fit in and his superiors during boot camp "just hit people and call it discipline."  He described the "duty hut" where one would be told they were in trouble for such things as not running fast enough or not making their bed properly.  The Veteran stated they would be hit with a rubber hose when called to the "duty hut."  He stated this was done in private with no witness to the incident.  He indicated that he was hit in the back with rifles and sustained a right eye injury, too.  For the second stressor, the Veteran stated while serving in the Philippines, he was on patrol by himself and was 3-4 miles from the base.  He stated he was tasked with security over a weapons/ammunition storage facility.  It was dark and he heard a noise.  He "locked and loaded" and observed an individual carrying a bomb.  He stated individuals would try to steal the weapons and ammunition to give it to the Viet Cong.  The Veteran stated the bomb "kicked me back 20', burned me on the right side of my head...I thought I was dead."  He stated he was checked out by other Americans and "just patched up and sent on."  The  Veteran had also previously reported that the enemy was constantly attacking and shooting at his unit and he was always afraid I would not be able to complete my shift due to the fact that he thought he would be killed.  

The examiner reviewed the record and performed a mental status examination concluding that the Veteran did not have PTSD as he did not meet all of the criteria for that disorder, which were discussed at length.  It was also the opinion of the Veteran that the Veteran's intermittent and infrequent depressed mood less likely than not meets criteria for a mood disorder.  Rather, it was more likely than not that the symptoms of the Veteran were better accounted for by a diagnosis of Generalized Anxiety Disorder (GAD).  The examiner indicated that the diagnosis of GAD was first made in May 2010.  The Veteran stated such symptoms related to GAD started when he first entered the military.  However, it was the opinion of the examiner that the symptoms of GAD were less likely than not related to his military experiences as they did not appear well organized around his military experiences.  When asked about the sources of his anxiety/worry, he stated he worried about his children, his wife, his mother-in-law, and his children's in-laws.  He also stated he checked his doors and windows.  When asked why he felt the need to do this checking, he stated, "I think they call it being safe."  The examiner indicated that the Veteran had functioned fairly well since his discharge from the military and the symptoms were not severe enough to interfere with occupational and social functioning.  During the time the Veteran received VA mental health treatment, he never indicated trauma related to his military career, but rather it was consistently noted as related to loss of job or death of numerous relatives.  His stressors were consistently noted as related to financial distress, job-related issues, or unemployment.  In addition, the Veteran described a history of fairly stable employment and a quality of life that included good relationships with family members, no problems with socialization, and pleasurable activities.  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the Veteran believes that the military caused his psychiatric disability, his opinion is outweighed by the VA medical opinion due to the examiner's medical expertise and the extensive and thorough review of the Veteran's history and mental status.  Likewise, as the examiner determined that the Veteran does not have PTSD, the examiner's opinion outweighs the Veteran's personal belief that he has this psychiatric disorder because although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions as are present in this case and which required an expert medical opinion.  See Woehlaert.  Thus, service connection for a psychiatric disability to include PTSD is not warranted.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a bilateral foot disability, to include gangrene and athlete's foot is denied.

Entitlement to service connection for a 1.5 by .01 centimeter scar on right great toe is granted.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a headache disorder is granted.

Entitlement to service connection for scarring of the right eyebrow is granted.

Entitlement to service connection for a right hand/elbow/arm disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for residuals of a burn injury of the right hip is denied.

Entitlement to service connection for a heart disability to include hypertension is denied.

Entitlement to service connection for a psychiatric disability, to include PTSD is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


